DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 10/02/2019 is noted by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Martino (Reg. No. 65,695) on 02/24/2021.
The application has been amended as follows: 
(Claim 1: Currently Amended) An electronic sensor, comprising: a housing comprising a distal end configured to be exposed to a flow of a fluid media to be measured, the distal end opposite a proximal end, wherein the proximal end is configured not to be exposed to the fluid media; 

a passageway disposed within the housing, the passageway connected at a passageway first end to the chamber and connected at a passageway second end to an opening disposed at the distal end of the housing, wherein the opening is configured to be in fluidic communication with the fluid media; 
a pressure sensor disposed within the chamber at or near the chamber first end; 
a first temperature sensor disposed within the chamber at or near the chamber first end; and 
a viscous gel disposed within a portion of the chamber closer to the proximal end, the viscous gel 
separating both the pressure sensor and the first temperature sensor apart from the passageway; 
wherein the viscous gel is in direct contact with the pressure sensor and the first temperature sensor; 
wherein the viscous gel is in direct contact with a least a portion of the entire chamber perimeter; and 
wherein the viscous gel is spaced at a distance apart from the chamber second end defining an empty space within the chamber configured to contain the fluid media.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The Prior arts made available do not teach or fairly suggest, alone or in combination, the specific limitation of an electronic sensor having a housing including a passageway, with a volume chamber disposed within the housing and exposed to a fluid media being measured, a pressure sensor and first temperature sensor, the pressure 
Hence the prior art of record fails to teach the invention as set forth in claims 1-22. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Chiou et al. (US 2011/0132085) discloses a piezoresistive pressure sensor that uses a protective gel to protect the piezoresistive device is susceptible to lead wire failure by vibration-induced waves in the protective gel. Such waves can be reduced and the device made more robust by the use of three-
Kaiser et al. (US 2014/0341255) discloses a device for measuring a pressure and a temperature of a fluid medium flowing in a duct, the device including a pressure sensor element; a temperature sensor having a temperature sensor element; a housing that has a connecting piece, the connecting piece being insertable into the duct in an insertion direction, the connecting piece having an interior chamber, the interior chamber having an opening through which the interior chamber may be exposed to the fluid medium; and a carrier substrate, the pressure sensor element being connected electrically and mechanically to the carrier substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855